          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JARELL D. TERRY                                          PLAINTIFF
ADC #149998C

v.                      No. 2:19-cv-134-DPM

JAMES DYCUS, Deputy Warden,
East Arkansas Regional Unit, ADC,
et al.                                               DEFENDANTS



                            JUDGMENT
     This case is dismissed without prejudice.


                                     ________________________
                                     D.P. Marshall Jr.
                                     United States District Judge

                                     19 May 2021
